IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                             No. 01-40477



OCTAVIUS ANDERSON; ET AL,
                                            Plaintiffs,

OCTAVIUS ANDERSON; ROBERT L. DYKES;
WONDER ABRAHAM; TERESA ABRON;
JOSE ACEVEDO; ET AL,
                                            Plaintiffs - Appellants,

                                versus

PILGRIM’S PRIDE CORPORATION,

                                            Defendant-Appellee.




          Appeal from the United States District Court
                For the Eastern District of Texas
                           (9:98-CV-7)


                             June 6, 2002

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the careful

opinion of Judge Hannah.

     AFFIRMED.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.